Citation Nr: 0515296	
Decision Date: 06/06/05    Archive Date: 06/15/05

DOCKET NO.  99-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
herpes progenitalis/condyloma acuminate.

2.  Entitlement to an initial compensable evaluation for 
removal of lipomas from the mid back and right upper buttock.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1998.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.

These claims have been before the Board twice, in March 2001 
and August 2003, when they were remanded for further 
development, to include notification of the provisions of the 
Veterans Claims Assistance Act of 2000, and for application 
of revised regulations governing the evaluation of skin 
disabilities.  The case is now again before the Board. 

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, the RO granted 
entitlement to service connection for herpes 
progenitalis/condyloma acuminate and for the removal of 
lipomas from the mid back and right upper buttock, in a 
September 1998 rating decision, granting noncompensable 
evaluations for both disabilities.  The veteran appealed the 
rating assigned.  Hence, the Board will consider the proper 
evaluations to be assigned from the time period beginning 
with the grant of original service connection, pursuant to 
the Court's holding in Fenderson.


FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate the claims addressed in this decision.

2.  The currently diagnosed herpes progenitalis/condyloma 
acuminate is asymptomatic.

3.  The removal of lipomas from the veteran's mid back is 
manifested by a superficial, deep, depressed, atrophic scar.

4.  The removal of lipomas from the veteran's right upper 
buttock is manifested by a scar that is superficial and 
hyperpigmented.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
herpes progenitalis/condyloma acuminate have not been met.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.1 through 4.10, 4.118, Diagnostic Code 7819 (1998-2004).

2.  The criteria for an initial evaluation of 10 percent, and 
no greater, is warranted for the residual scar of the removal 
of lipoma from the mid back.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.1 through 4.10, 4.118, 
Diagnostic Codes 7803 or 7804 (1998).

3.  The criteria for an initial evaluation of 10 percent, and 
no greater, is warranted for the residual scar of the removal 
of lipoma from the right upper buttock.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.1 through 4.10, 
4.118, Diagnostic Codes 7803 or 7804 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2004).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to increased evaluations for herpes progenitalis/condyloma 
acuminate and the residuals of removal of lipomas from the 
mid back and right upper buttock.  VA has complied with the 
notice and duty to assist provisions of the VCAA, and the 
veteran was advised by VA of the information required to 
substantiate these claims.

The case was remanded in March 2001 and in August 2003 to 
provide, among other things, further notice of the laws and 
regulations effected by VCAA, and to provide notice of the 
change in regulations governing the evaluation of skin 
disabilities.  The RO issued the veteran a VCAA letter in 
April 2002 and January 2004, which addressed the claims for 
increased evaluations for these disabilities.  In addition, a 
development letter, dated in July 2004, indicates what 
evidence the veteran needed to provide in order to prevail in 
his claims for increased evaluations.  Finally, the February 
2005 supplemental statement of the case gave notice of the 
revised regulations governing the evaluation of skin 
disabilities and provided VCAA implementing regulations.  

Also as requested in the August 2003 remand, the RO asked the 
veteran to identify health care providers who had treated him 
for his service-connected herpes progenitalis/condyloma 
acuminate and the residuals of removal of his lipomas, as 
well as to conduct specific examinations to determine the 
nature and extent of the veteran's disability under the new 
criteria.  The veteran did not respond to the request to 
identify sources of treatment.  However, the RO did afford 
the veteran VA examinations.  The reports of VA examinations 
for genitourinary disabilities and for scars are of record 
and dated in October 2004.  The veteran has not responded 
that any further evidence exists that has not already been 
associated with the claims file.

The February 2005 supplemental statement of the case gave 
specific information as to the changes in the law and 
regulations effected by the VCAA along with information 
regarding the evidence needed to substantiate his claims for 
initial compensable evaluations for his service connected 
herpes progenitalis/condyloma acuminate and the residuals of 
removal of lipomas on the mid back and upper right buttocks.  

VA examinations for the genitourinary and skin disabilities 
were conducted in September 1999, December 2002, January 
2003, February 2003, and October 2004. 

The veteran has advised the RO of no further or additional 
medical treatment records or evidence.  The Board is not 
aware of the existence of other additional relevant evidence 
in connection with the claims on appeal.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002).  Here, available 
VA and non-VA records were obtained or submitted by the 
veteran, and the veteran identified no other private treating 
facilities.  In addition, VA examinations were provided.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim 
and the VA has obtained all known documents that would 
substantiate the veteran's claims. 

The VCAA letter, combined with the statement of the case and 
supplemental statements of the case, in aggregate, properly 
notified the veteran of his statutory rights.  See Paralyzed 
Veterans of America, et. al. v. Secretary of Department of 
Veterans Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  In addition, the veteran and his representative 
provided notice of additional VA records to VA, and they were 
obtained.  See 38 U.S.C.A. § 5103(b) (West 2002).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim for VA benefits.  In this case, 
however, the unfavorable AOJ decision that is the basis of 
this appeal was already decided and appealed by the time the 
VCAA was enacted.  The Court acknowledged in Pelegrini, at 
120, that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not error in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Here, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, the 
veteran has not been prejudiced thereby.  The Board finds 
that the veteran has been provided VCAA content complying 
notice and proper subsequent VA process.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the appeal on the veteran's 
claim would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims by the VCAA letter, 
statement of the case, and their accompanying notice letters.

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2004) (harmless error).   also Mayfield 
v. Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error as is any 
error in not providing a notice prior to the initial 
adjudication.  Here, the veteran is not prejudiced by the 
Board's consideration of his claim as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  In essence, the veteran in this case has been 
notified as to the laws and regulations governing claims for 
service connection, the evidence considered in connection 
with the issues addressed in this decision, and what 
information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

The veteran contends, in essence, that his herpes 
progenitalis/condyloma acuminate and residuals of removal of 
lipomas from the mid back and upper right buttocks are more 
disabling than reflected by the disability ratings assigned.  

The RO originally granted service connection for herpes 
progenitalis/condyloma acuminate and for removal of lipomas 
from the mid back and right upper buttock in a September 1998 
rating decision, assigning noncompensable evaluations under 
Diagnostic Codes 7899-7819 and 7813, respectively, effective 
March 1, 1998 which is the day after his separation from 
active service.  The RO based its decision on service medical 
records showing that the veteran had been diagnosed with 
herpes progenitalis during active service, with treatment for 
condyloma acuminate recently as April 1990.  These records 
further reflect that lipomas were excised from the veteran's 
mid back and right upper buttock area in, respectively, 1988 
and 1996.  The veteran failed to report for a VA examination 
scheduled in June 1998.  The veteran's report of examination 
in August 1997-his last periodic examination for flying 
conducted prior to his discharge-reflects no diagnoses, 
defects, or other findings concerning his genitourinary 
system.  A scar measuring 1.5 centimeters in diameter was 
described in the veteran's mid back, and a 2.5 centimeter 
linear scar was found on his lower back.  A report of medical 
assessment for retirement purposes dated in December 1997 
notes no genitourinary complaints or findings, and no 
complaints or findings concerning the removal of lipomas or 
the residual scars.

In September 1999, the veteran underwent VA examination for 
genitourinary disorders.  The veteran made no complaints 
concerning his herpes progenitalis/condyloma acuminate and 
denied physical examination.  The examiner diagnosed status 
post vasectomy without residual impairment.

In the same month the veteran underwent a dermatology 
examination.  He reported intermittent, constant herpes 
progenitalis of 18 years and condyloma acuminate of 19 years.  
He stated he was presently receiving no treatment for either 
condition.  The veteran described his manifestations as 
involving burning and itching, with warts appearing as 
papules that gradually increase in size and were somewhat 
pruritic.  However, he declined examination of the affected 
areas.  Thus no objective observations could be made.  
Concerning the residuals of removal of the lipomas, the 
veteran indicated that the lipomas developed 19 years 
previously and were surgically removed.  The lipomas were 
described currently as asymptomatic.  The examiner noted the 
lipomas were tumors that required removal and had since 
healed.  He objectively observed the lipoma removal to have 
left a cicatrix approximately 1.5 centimeters in diameter on 
the mid back, which was described as atrophic.  

Subsequent to a March 2001 remand, the RO notified the 
veteran of the changes in law effected by the VCAA, and of 
the type of information and evidence that was required for 
the veteran to prevail in his claims.  The veteran declined 
to respond.  In addition, the RO scheduled the veteran for 
additional examinations.

In December 2002, the veteran again underwent VA dermatology 
examination.  The veteran again reported a history of herpes 
for 18 years, with recurrences occurring twice a year, and 
condyloma, for 19 years with no recurrences since 2000.  The 
lipomas developed 19 years prior also, but he reported no 
recurrences and no new ones.  He reported no symptoms for any 
of these conditions, including no clinical lesions, and again 
declined physical examination.  The examiner thus was unable 
to record any objective observations.  In an addendum dated 
later in the same month, the examiner noted he had reviewed 
the veteran's claims file and that the records presented a 
history of herpes progenitalis and condyloma acuminate, among 
other conditions.

In January 2003, the veteran underwent VA examination for 
genitourinary disorders.  The examiner noted that the veteran 
had, in the past, been surgically treated for venereal warts, 
or condyloma acuminate, or human papiloma virus lesions which 
had not recurred.  The herpes progenitalis, the examiner 
further explained, is an incurable condition with recurrences 
in the veteran's case about twice a year.  The veteran 
reported not taking any prophylactic therapy because of the 
infrequent nature of his recurrences.  He reported no other 
symptoms or complaints.  The examiner noted objective 
observations of thoroughly normal external genitalia.  In an 
addendum to the examination dated in February 2003, the 
examiner noted he had reviewed the veteran's claims file and 
that it showed that the veteran had had herpes progenitalis 
and human papiloma virus infection.  

In February 2003, the veteran underwent VA examination for 
scars, at which time the veteran reported removal of lipomas 
from his back with postoperative infection requiring 
additional surgery and drainage.  The residual scar in his 
mid back was described as measuring 1.5 by 1.5 centimeters in 
diameter and was located in the mid back to the left of the 
spine.  It was circular in nature, and without pain, 
adherence to underlying tissue, instability, ulceration, or 
breakdown of the skin.  The texture of the skin was described 
as regular and of the same color as the surrounding skin.  
However, at about 2 millimeters at the center point of the 
scar, there was depression and loss of subcutaneous tissue 
about 1 centimeter by .5 centimeters in diameter.  At the 
lateral edges, the scar remained superficial.  The examiner 
found no edema, inflammation, or keloid formation.  There was 
no limitation of range of motion attributable to the scar, 
and no induration or inflexibility.  The other scar was not 
described.  The examiner diagnosed removal of lipoma from 
back with postoperative infection and residual scar 
formation.

In August 2003, the Board again remanded the veteran's claim 
for additional records and VA examination in accordance with 
the revised criteria for the evaluation of skin disabilities.  
The RO sent the veteran letters in January and July 2004 
requesting that he identify his health care providers.  The 
veteran declined to respond.

Thereafter, in October 2004, the veteran underwent additional 
examination for genitourinary disorders.  The report shows 
that the veteran indicated he had not had any recurrences of 
condyloma acuminate.  Concerning the herpes progenitalia, he 
stated he had several of them in clusters, for which he was 
treated with Zovirax cream, lysine, and amino-acid.  Episodes 
of recurrences decreased to the point he has a recurrence 
only once a year, currently.  The veteran reported that the 
symptoms are so mild that he does not require medical 
treatment and that the lesions subside spontaneously without 
sequelea.  The examiner recorded objective observations of a 
normal external genitalia with a moderate meatal stenosis.  
The examiner diagnosed recurrent episodes of condyloma 
acuminate, and herpes progenitalis, both currently 
asymptomatic.  Observing that the virus for both conditions 
may persist in the body for life with periodic recurrences, 
especially in the case of herpes progenitalis, the examiner 
yet observed:

the [veteran] has not had any significant 
problem with his history of the HPV 
lesion and the herpes recurrences have 
been so infrequent and minor as to not 
the (sic) significant clinical problem.  
No other evaluation is required nor is 
treatment indicated.

Concerning his lipoma removals, the veteran underwent VA 
examination for scars in October 2004, at which time the 
veteran reported a history of removal of lipomas from his 
back and right buttocks, the back area complicated by 
infection following the removal.  The examiner recorded 
objective observations of visible scarring without any other 
symptoms.  The first scar was described as on the midthoracic 
area to the left side of the spine, circular, and measured 1 
centimeter by 1 centimeter.  The examiner found no pain, 
adherence to underlying tissues, instability, inflammation, 
edema, keloid formation, induration, inflexibility, or 
limitation of motion attributable to the scar.  The scar was 
the same color as the surrounding skin and of regular 
texture; however, it was depressed.  The second scar was 
described as at the right side of the top of the buttock 
cheek, horizontal, and measuring 2 centimeters by .5 
centimeters in width.  The examiner found no pain, adherence 
to underlying tissues, instability, inflammation, edema, 
keloid formation, induration, inflexibility, or limitation of 
motion attributable to the scar.  The scar appeared to be 
superficial.  The examiner diagnosed status post lipoma 
removal times two with visible scarring.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  

The regulations pertaining to the evaluation of skin 
disabilities were revised during the pendency of the 
veteran's claim for higher initial evaluations, effective 
August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002).  Hence he is entitled to the application of the 
version of the regulation that is more favorable to him from 
the effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria.  VAOPGCPREC 3-2000.

The veteran's herpes progenitalis/condyloma acuminate was 
evaluated as noncompensable, analogous to benign new skin 
growths under Diagnostic Code 7899-7819.  38 C.F.R. § 4.27.  
Under the old criteria, Diagnostic Code 7819 referenced new, 
benign, skin growths and directed the disability to be 
evaluated as scars, disfigurement, etc.  Unless otherwise 
provided, Diagnostic Codes 7807 through 7819 were to be 
evaluated as eczema, dependent upon location, extent, and 
repugnant or otherwise disabling characteristics of the 
manifestations.  A Note following the diagnostic code 
indicated that the most repugnant conditions may be submitted 
for central office rating with several unreduced photographs.  
Total disability ratings may be assigned without reference to 
Central Office in the most severe cases of pemphigus and 
dermatitis exfoliativa with constitutional symptoms.  

The veteran's residuals of lipoma removal were evaluated as 
noncompensable under Diagnostic Code 7813, for 
dermatophytosis.

Diagnostic code 7806, eczema, directed that a zero percent 
evaluation was warranted for slight, if any, exfoliation, 
exudation or itching if on a nonexposed surface or small 
area.  A 10 percent evaluation was afforded for exfoliation, 
exudations or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation was warranted for 
manifestations of constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
was afforded for symptomatology manifested by ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or a disability picture that was 
exceptionally repugnant.

Scars were evaluated under the old criteria as 10 percent 
disabling where they were superficial, poorly nourished, with 
repeated ulceration (Diagnostic Code 7803); superficial, 
tender and painful on objective demonstration (Diagnostic 
Code 7804); or on the basis of limitation of function of the 
body part affected (Diagnostic Code 7805).  In the present 
claim, the veteran's scars neither affect the face, nor are 
the residuals of burns, hence these diagnostic codes (7800 
through 7802) will not be considered.  In addition, the Note 
following Diagnostic Code 7804, concerning scars on the tip 
of the finger or toe, will also not be considered as the 
scars in the present case appear on the mid back and right 
buttock.

See 38 C.F.R. § 4.118, Diagnostic Code 7819 (1998 to 2002).

Under the new criteria, the veteran's herpes 
progenitalis/condyloma acuminate is evaluated analogous to 
benign skin neoplasms under Diagnostic Code 7899-7819.  
38 C.F.R. § 4.27.  Under the new criteria, Diagnostic Code 
7819 directs the disability to be evaluated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Codes 7801 through 7805), or impairment of 
function.

The veteran's residuals of lipoma removal were evaluated as 
noncompensable under Diagnostic Code 7813, for 
dermatophytosis.  Under the new criteria, Diagnostic Code 
7813 directs the disability to be evaluated as disfigurement 
of the head, face, or neck (Diagnostic Code 7800), scars 
(Diagnostic Code 7801 through 7805) or dermatitis (Diagnostic 
Code 7806) depending upon the predominant disability.  
Ratings under Diagnostic Code 6350 are not to be combined.

Under the new criteria, Diagnostic Code 7800 concerns 
disfigurement of the head, face, and neck.  A 10 percent 
evaluation is warranted for one characteristic of 
disfigurement.  The characteristics of disfigurement are 
defined in Note (1) following as 1) a scar that  measures 
five or more inches (13 or more centimeters) in length, 2) a 
scar that is at least one-quarter inch (.5 centimeters) wide 
at the widest part, 3) a scar for which the surface contour 
of the scar is elevated or depressed on palpation, 4) a scar 
that is adherent to the underlying tissue, 5) a scar in which 
the skin is hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters), 6) a scare where the 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 square 
centimeters), 7) a scar where the underlying soft tissue is 
missing in an area exceeding six square inches (39 square 
centimeters), and 8) a scar where the skin is indurated and 
inflexible in an area exceeding six square inches (39 square 
centimeters).  Note (2) following indicates that loss of 
tissue of the auricle under Diagnostic Code 6207 should be 
evaluated under diagnostic codes concerning loss of one or 
both eyes.  This is not applicable here.  Note (3) directs 
that unretouched color photographs should be taken into 
consideration when evaluating under these criteria.

Diagnostic Code 7801 refers to scars other than scars of the 
head, face, or neck, that are deep or cause limited motion.  
Under this diagnostic code, a 10 percent evaluation is 
warranted for an area or areas exceeding 6 square inches (39 
square centimeters), a 20 percent evaluation is warranted for 
area or areas exceeding 12 square inches (77 square 
centimeters), a 30 percent evaluation is warranted for area 
or areas exceeding 72 square inches (465 square centimeters), 
and a 40 percent evaluation is warranted for area or areas 
that exceed 144 square inches (929 square centimeters).  Note 
(1) following directs that scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) 
defines a deep scar as one associated with underlying soft 
tissue damage.

Diagnostic Code 7802 concerns superficial scars of other than 
the head, face, or neck that are superficial and do not cause 
limited motion.  A 10 percent evaluation is warranted for an 
area or areas of 144 square inches (929 square centimeters) 
or greater.  Note (1) directs that scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25.  Note 
(2) indicates that a superficial scar is one not associated 
with underlying soft tissue damage.

Diagnostic Code 7803 directs that superficial, unstable scars 
will be evaluated as 10 percent disabling.  Note (1) states 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2) 
indicates that a superficial scar is one not associated with 
underlying soft tissue damage.

Diagnostic Code 7804 affords that superficial scars that are 
painful on examination will be evaluated as 10 percent 
disabling.  Note (1) indicates that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
states that a 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Diagnostic Code 7805 directs that other scars are to be 
evaluated based on limitation of function of the affected 
part.

Diagnostic Code 7806 directs that a zero percent evaluation 
is warranted for dermatitis or eczema affecting less than 5 
percent of the entire body or less than 5 percent of exposed 
areas affected and; no more than topical therapy required 
during the past 12-month period.  Or, the criteria direct 
that the disability be rated as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or scars under 
Diagnostic Codes 7801 through 7805, depending on the 
predominant disability.  Under Diagnostic Code 7806, a 10 
percent evaluation is afforded for dermatitis or eczema that 
affects at least 5 percent but less than 20 percent of the 
entire body or at least 5 percent but less than 20 percent of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
warranted for dermatitis or eczema that affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
area affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is afforded 
for dermatitis or eczema that affects more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  

See 38 C.F.R. § 4.118, Diagnostic Code 7819 (2004).

The Board will now consider the manifestations of the 
veteran's herpes progenitalis/condyloma acuminate and the 
residuals of the removed lipomas under both old and new 
diagnostic criteria.

A.  Herpes Progenitalis/Condyloma Acuminate

The medical evidence demonstrates that the veteran's 
conditions of herpes progenitalis and condyloma acuminate are 
asymptomatic.  There are no residuals to be measured under 
either the old or the new criteria.  Specifically, the 
veteran gave a history of herpes progenitalis, recurring 
twice yearly as reported in December 2002 and January 2003, 
and once a year in October 2004.  In addition, in October 
2004, he stated he had had several herpes progenitalia 
lesions in clusters which required treatment with Zovirax 
cream, lysine, and amino acid, but that symptoms were 
currently so mild he did not require medical treatment and 
the lesions subsided spontaneously.  The veteran declined 
physical examination in September 1999 and December 2002.  In 
both January 2003 and October 2004, the examiners observed 
normal external genitalia.  There were no manifestations of 
either condition found during either examination.  In October 
2004, the examiner remarked that the conditions were 
asymptomatic.

There are no VA or private treatment records present in the 
claims folder.  The Board notes that the RO requested that 
the veteran identify his treating physicians on several 
occasions, to no avail.  The Board reminds the veteran that 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board thus finds that the medical evidence establishes 
that the veteran's disability picture from herpes 
progenitalis/condyloma acuminate is asymptomatic.

Hence, after consideration of all the evidence of record the 
Board finds that the veteran's service-connected herpes 
progenitalis/condyloma acuminate warrants a noncompensable 
evaluation, and no greater, under both the old and the new 
criteria governing skin disabilities.  Accordingly, the Board 
finds that an initial evaluation greater than zero percent 
for this disability is not warranted. 

B.  Residuals of Removed Lipomas in the Mid Back and Upper 
Right Buttock

In contrast, the Board finds that the medical evidence 
reflects findings of a deep, depressed atrophic scar on the 
mid back and an irregularly colored scar on the upper right 
buttock that are both superficial.  Specifically, in 
September 1999, while the examiner described both scars as 
asymptomatic, the examiner noted that the scar on the mid 
back as atrophic.  In February 2003 the scar on the mid back 
was described as deep with a depression in the scar and loss 
of subcutaneous tissue with a superficial component.  The 
findings of depression with a superficial component were 
again observed in the October 2004 VA examination although 
the physician noted that the scars were asymptomatic.

Concerning the scar on the upper right buttocks, the examiner 
described the scar as 2 centimeters by .5 centimeters in 
width and hyerpigmented in October 2004.

A deep scar that is superficial more nearly approximates the 
criteria for a 10 percent evaluation under the old criteria 
at Diagnostic Code 7803 or 7804.  Similarly, a hyperpigmented 
scar that is superficial more nearly approximates the 
criteria for a 10 percent evaluation under the old criteria 
at Diagnostic Code 7803 or 7804.  Higher percent evaluations 
could be warranted under the old and new criteria for a scar 
that limits the motion of the body part affected or impairs 
its function, that measures 12 square inches or more, or that 
involves constant exudation or itching, extensive lesions, or 
marked disfigurement, or affects 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed area or requires 
systemic therapy.  However, the medical evidence does not 
reflect that the required manifestations are present.  First, 
the scars are described as on the mid back and right upper 
buttocks and are not described as affecting the motion or 
function of any body part, to include the spine or coccyx.  
Thus, these scars may not be evaluated under Diagnostic Code 
7805 of the old or the new criteria.  Second, the mid back 
scar is observed to measure 1.5 centimeters by 1.5 
centimeters in August 1997, September 1999, and February 
2003, and 1 centimeter by 1 centimeter in October 2004.  At 
its largest then, the scar measures 2.25 square centimeters.  
The scar on the upper buttocks was described in August 1997 
as measuring 2.5 centimeters, linearly and, in October 2004, 
as measuring 2centimeters by .5 centimeters.  At its largest, 
the scar measures 2.5 square centimeters.  These measurements 
simply do not rise to the required measurement of more than 
12 square inches or 77 square centimeters as listed under 
Diagnostic Code 7801 of the new criteria.  Nor do they  meet 
the criteria as required under Diagnostic Code 7806 of either 
the old or the new criteria.

Hence, after review of all of the medical evidence and in 
consideration of 38 C.F.R. §§ 3.102 and 4.7 the Board finds 
that the evidence of symptomatology attributed to the scars 
that are the residuals of the removal of lipoma in the 
veteran's mid back and right upper buttocks is in equipoise 
with respect to whether they more nearly approximate the 
criteria for separate, compensable 10 percent evaluations 
under the old criteria.  In resolving all doubt in the 
veteran's behalf separate, compensable 10 percent evaluations 
under the old criteria for each of the scars is warranted.

The Board notes the veteran's assertions that his service-
connected herpes progenitalis/condyloma acuminate are more 
disabling than reflected in the currently assigned 
evaluation.  However, the medical evidence simply does not 
support the veteran's assertions.  This is so because the 
medical evidence, including VA examination reports, 
consistently report the conditions as asymptomatic and, when 
the veteran did allow physical examination, the findings 
reflected no manifestations attributable to these conditions.  
Concerning the residuals scars on the mid back and the right 
upper buttock, the Board finds that separate, compensable 
initial evaluations are warranted for the scars, as discussed 
above.  Accordingly, after review of all the evidence of 
record, the Board finds that a preponderance of the evidence 
is against an initial compensable evaluation for the herpes 
progenitalis/condyloma acuminate.  After review of all of the 
evidence of record, the Board finds that initial separate, 10 
percent evaluations, and no greater, for the scars that are 
the residuals of the removal of lipomas from the mid back and 
right upper buttocks are warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
responded to repeated requests to identify his treating 
health care professionals or the facilities at which he 
received treatment for his claimed disabilities.  Moreover, 
VA examination reports reflect that he has not sought 
treatment, nor has he required hospitalization for his herpes 
progenitalis/condyloma acuminate and residual scars.  Hence, 
the evidence cannot establish that the service-connected 
herpes progenitalis/condyloma acuminate and residual scars, 
alone, interfere markedly with his employment so as to make 
application of the schedular criteria impractical.  Hence, as 
a whole, the evidence does not show that the impairment 
resulting solely from the herpes progenitalis/condyloma 
acuminate or scars that are the residuals of removal of 
lipomas warrant extra-schedular consideration.

Accordingly, the Board concludes that the impairment 
resulting from these disabilities are adequately compensated 
by noncompensable and separate, compensable 10 percent 
evaluations herein confirmed, and assigned, respectively.


ORDER

Entitlement to an initial compensable evaluation for herpes 
progenitalis/condyloma acuminate is denied.

Entitlement to an initial evaluation of 10 percent and no 
greater for the residual scar of removal of lipoma from the 
mid back is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to an initial evaluation of 10 percent and no 
greater for the residual scar of removal of lipoma from the 
right upper buttock is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


